MEMORANDUM ***
Arturo Gomez-Argote, a native and citizen of Mexico, petitions for review of the *564Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for review.
Although we lack jurisdiction to review the IJ’s determination regarding “exceptional and extremely unusual hardship,” Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003), we nonetheless retain jurisdiction to determine whether the IJ’s interpretation of the hardship standard violates due process, Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1004 (9th Cir.2003). Reviewing de novo, we conclude that the IJ’s interpretation of the hardship standard falls within the broad range authorized by the statute. See id. at 1006.
To the extent Gomez-Argote asserts a constitutional challenge to the BIA’s streamlining regulations, that argument is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003).
The Clerk is directed to stay the mandate pending the resolution of Desta v. Ashcroft, 03-70477, and further order of this Court.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *564courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.